Citation Nr: 1214165	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for orthostatic proteinuria. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

On October 26, 2006, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In July 2011, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the October 2006 hearing was no longer available to decide the case, the Veteran was entitled to another hearing.  The Veteran and his representative were advised that if a response was not received in 30 days, it would be assumed that the Veteran did not wish to have another hearing.  The Veteran did not respond to the letter; thus, the Board shall proceed with appellate review.   

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD and depression specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for multiple acquired psychiatric disorders, including PTSD, depression, and anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the claims should be recharacterized as reflected on the title page.  

(The decision below addresses the claim of service connection for PTSD.  The remaining claims are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's in-service stressors are related to fear of hostile military action and are consistent with the places, types, and circumstances of the Veteran's service in Thailand, and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2011); 75 Fed. Reg. 39852 (July 13, 2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).   The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows: 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39852 (July 13, 2010); see also 38 C.F.R. § 3.304(f).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt, it is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran has been diagnosed with PTSD, which he attributes to fear of hostile military action during service.  Specifically, he asserts that he patrolled villages, served on guard duty, heard light weapons fire, witnessed the self-immolation of monks, saw dead bodies and villages burning, and witnessed the deaths of Thai civilians during his Thailand service in 1962.  The Veteran has also asserted that he witnessed an explosion and received a minor fragment wound.  He has further indicated that he was in the Republic of Vietnam for a short period and that he engaged hostile forces there.  

The Veteran's personnel records reflect that he was assigned to the 3rd Marine Air Control Squadron 4, MWHG, 1st MAW, AIRFMPAC.  There is no indication that the Veteran's unit was ever assigned to the Republic of Vietnam or that the Veteran was assigned to a temporary tour of duty there.  However, evidence received during the course of the appeal reflects that the Veteran's unit was deployed to Udorn, Thailand, from May to July 1962, as part of the 3rd Marine Expeditionary Brigade (MEB).  See THE LAOTIAN CRISIS, 1962, p. 89-90.  The MEB's mission was to "make its presence known and thereby enhance its credibility as a 'show of force'; to acclimatize the individual Marines to the hot, humid, tropical climate; and ... to familiarize the operational elements and their commanders with the surrounding terrain" in order "to prepare the brigade for combat should that contingency arise out of the troubled situation in Laos."  The MEB engaged in patrolling villages at sling arms and maintained weapons proficiency on local firing ranges, although their orders were to "foster among the Thai a favorable impression of the individual Marine, his commanders, and his unit.  Id. at 92-93.  The brigade was ordered to withdraw from Thailand in June 1962 pursuant to the resolution of the Laotian crisis.  Id. at 93.  The evidence does not reflect that the MEB engaged in any combat operations during its service in Thailand.  

Post-service medical evidence includes an August 1994 VA psychological evaluation, during which the Veteran reported that he "participated in combat during 1962 in Vietnam" and that he experienced additional trauma after his discharge as a result of the death of his son.  The clinician diagnosed the Veteran with PTSD, but did not identify which stressors caused the disorder.  

The Veteran was treated for psychiatric symptoms in October 1998, again reporting that his unit was assigned to Vietnam.  He stated that he was exposed to sporadic gunfire, rocket fire, and harassment by enemy forces.  The Axis I diagnoses were dysthymia and anxiety disorder.  Symptoms of PTSD were noted, but no formal diagnosis was made.  

A January 2005 VA psychiatric evaluation of the Veteran diagnosed PTSD "more likely than not a result of his experience in Viet Nam as a soldier."  The same clinician provided a more detailed statement in June 2005, stating that the Veteran had been in "Thailand, Laos and Vietnam" in "1965 or 1966" and that he had suffered depression and PTSD as a result of his service in those areas.  

The Veteran received a VA examination in December 2005.  His military stressors regarding his Thailand service were noted; however, the examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD; nor did he provide any other diagnosis.  

A VA memorandum dated in February 2011 described the Veteran's stressors in great detail, and noted that there was no evidence of service in the Republic of Vietnam.  The memorandum did find, however, that "it is reasonable that a young Marine deployed to Thailand from Japan as part of a Marine Expeditionary Unit as a show of force and to patrol the streets of the towns surrounding Udorn Thailand at sling arms is sufficient in demonstrating a fear of hostile military or terrorist activity."  

A VA psychiatric examination was scheduled in March 2011.  The Veteran's experiences in Thailand were noted and discussed by the examiner.  After conducting a diagnostic interview of the Veteran, the examiner found that his symptoms met the criteria for a diagnosis of PTSD, and that "his PTSD symptoms are caused by his military experiences that included fear of hostile activity."

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  The record establishes that the Veteran was assigned to the 3rd MEB in Udorn, Thailand, in 1962, and that the unit's mission was to establish a "show of force" and to prepare for combat operations in the event the crisis in neighboring Laos should require it.  In furtherance of the unit's mission, the Veteran patrolled villages around Udorn at sling arms.  Although there is no indication that the unit was engaged by hostile forces, the Veteran's descriptions of hearing explosions and small arms fire near his position are likely consistent with the time, place and circumstances of his service in Thailand, given the situation in nearby Laos and the fact that his unit was tasked with preparing for combat.  

Post-service evidence reflects that the Veteran has been treated for PTSD for some years; however, many of his treatment providers have erroneously attributed his PTSD to service in Vietnam.  There is no evidence in the record that the Veteran ever served in Vietnam.  His service personnel records do not show duty in Vietnam.  A request to the National Personnel Records Center reflects only that the Veteran's ship was in the official waters of the Republic of Vietnam for 3 days in 1962.  There is no indication that the ship docked in the Republic of Vietnam, that the Veteran went ashore there, or that he was assigned to temporary duty there.  Thus, the statements linking the Veteran's PTSD to Vietnam service are of no probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993);  Sklar v. Brown, 5 Vet. App. 140 (1993); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The December 2005 VA examination is similarly of little probative value.  Id.  Although the examiner found that the diagnostic criteria for PTSD were not met, his finding that the Veteran did not suffer from any other psychiatric disorder did not consider the findings during the diagnostic interview suggestive of a mental disorder; nor did the examiner attempt to reconcile his findings with the clinical notes showing consistent treatment for both PTSD and other psychiatric disorders for many years prior to the examination.  

The March 2011 VA examination report noted the Veteran's Thailand service and found that the Veteran's symptoms met the criteria for a diagnosis of PTSD based on his fear of hostile military activity.  The examiner's findings are reasonably based on the evidence of record and a diagnostic interview of the Veteran, and there is no probative evidence of record that contradicts it.  Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to in-service experiences.  

In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b). 

In consideration of the evidence of record, the Board finds that the Veteran has PTSD that is likely attributable to events during his active military service.  Therefore, the three elements of the Veteran's claim are established.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

The October 2009 Board remand directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of his diabetes mellitus.  The examiner was asked to provide an opinion as to the medical probabilities that the Veteran's diabetes began during service or was causally linked to any incident or finding recorded in service.  

The Veteran received the requested examination in March 2011.  The examiner diagnosed type I diabetes, but did not provide any opinion as to its etiology.  The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Unfortunately, in this case, it is necessary to request that the March 2011 diabetes examiner be asked to clarify his previous report in order to comply with the October 2009 remand instructions.  Id.  

In a May 2011 statement, the Veteran contended that he had suffered a blow to the head during his service in Thailand and that he has had headaches since then.  A clinical note dated March 1994 contains a report of headaches "since 1969," but does not comment on the nature or etiology of the headaches, including whether they were due to traumatic brain injury (TBI).  The Veteran is competent to report a blow to the head during service, as well as a continuity of headache symptomatology since that time.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Despite the evidence pertinent to current disability and in-service incurrence of the disorder, the Veteran has not been afforded a VA examination with respect to his claim for service connection for headaches.  Thus, there is insufficient competent medical evidence for VA to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination should be scheduled to determine the nature and etiology of his headaches.  

The October 2009 remand also directed that the AOJ obtain the Veteran's treatment records from the Cheyenne VA Medical Center (VAMC) from 1976 to 1978.  Records received from that facility include a September 1988 request for records in connection with a claim for disability benefits from the Social Security Administration (SSA).  No records from the SSA have been associated with the claims folder.  Thus, upon remand, the Veteran's SSA records should be requested.

It appears that the Veteran continues to receive regular treatment at the Hot Springs, South Dakota VAMC.  Updated treatment records should be obtained in light of the remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Hot Springs VAMC and request that all records of the Veteran's treatment at that facility since September 2010 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, refer the matter to the March 2011 diabetes examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

Based on a review of all medical documentation and history on file, including the service treatment records, the examiner should provide a well-reasoned opinion consistent with sound medical judgment, as to the medical probabilities that the Veteran's diabetes is related to his active military service.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Upon completion of the above development, the AOJ should schedule the Veteran for a TBI examination for the purpose of ascertaining whether he has any current residuals of a head injury, including traumatic brain injury (TBI).  The claims folder and a copy of this remand must be reviewed by the examiner.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed, to include examination by a qualified examiner with use of the TBI examination worksheet.  All indicated tests must be performed, and all findings reported in detail.

The examiner is advised that the Veteran is competent to report a blow to the head during service and that he has suffered headaches since that time.

If any residuals of a head injury are found, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury during active duty.

If the Veteran's headaches are not found to be related to TBI in service, the examiner is asked to provide an opinion as to whether they are at least as likely as not related to the Veteran's military service independent of a TBI. 

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  He/she must note and discuss the March 1994 reference to headaches "since 1969" and explain any difference in opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


